EXHIBIT 10.37

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

progreen us, Inc.

 

Promissory Note

 

Issuance Date:  January 20th, 2017 Original Principal Amount:       $105,000
Note No. PGUS-2 Consideration Paid at Close:      $100,000    

 

FOR VALUE RECEIVED, ProGreen US, Inc., a Delaware corporation with a par value
of $0.0001 per common share (“Par Value”) (the “Company”), hereby promises to
pay to the order of Lucas Hoppel or registered assigns (the “Holder”) the amount
set out above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to redemption, conversion or otherwise, the “Principal”) when
due, whether upon the Maturity Date (as defined below), acceleration, redemption
or otherwise (in each case in accordance with the terms hereof) and to pay
interest (“Interest”) on any outstanding Principal at the applicable Interest
Rate from the date set out above as the Issuance Date (the “Issuance Date”)
until the same becomes due and payable, upon the Maturity Date or acceleration,
conversion, redemption or otherwise (in each case in accordance with the terms
hereof).

 

The Original Principal Amount is $105,000 (one hundred five thousand) plus
accrued and unpaid interest and any other fees. The Consideration is $100,000
(one hundred thousand) payable by wire transfer (there exists a $5,000 original
issue discount (the “OID”)). The Holder shall pay $100,000 of Consideration upon
closing of this Note.

 

1.       GENERAL TERMS

 

(a)       Payment of Principal. The “Maturity Date” shall be six months from the
date of each payment of Consideration, as may be extended at the option of the
Holder in the event that, and for so long as, an Event of Default (as defined
below) shall not have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 1) or any event shall not have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
that with the passage of time and the failure to cure would result in an Event
of Default.

 



 

 

 

(b)       Interest. A one-time interest charge of seven percent (7%) (“Interest
Rate”) shall be applied on the Issuance Date to the Original Principal Amount.
Interest hereunder shall be paid on the Maturity Date (or sooner as provided
herein) to the Holder or its assignee in whose name this Note is registered on
the records of the Company regarding registration and transfers of Notes in cash
or converted into Common Stock at the Conversion Price provided the Equity
Conditions are satisfied.

 

(c)       Security. This Note shall not be secured by any collateral or any
assets pledged to the Holder

 

2.       EVENTS OF DEFAULT.

 

(a)       An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

(i)      The Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note (including, without
limitation, the Company’s failure to pay any redemption payments or amounts
hereunder);

 

(ii)     A Conversion Failure as defined in section 3(b)(ii)

 

(iii)    The Company or any subsidiary of the Company shall commence, or there
shall be commenced against the Company or any subsidiary of the Company under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or the Company or any subsidiary of the Company commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

(iv)   The Company or any subsidiary of the Company shall default in any of its
obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created; and

 

(v)    The Common Stock is suspended or delisted for trading on the Over the
Counter OTCQB Venture Marketplace or OTCPink Open Marketplace (the “Primary
Market”).

 

 2 

 

 

(vi)   The Company loses its ability to deliver shares via “DWAC/FAST”
electronic transfer.

 

(vii)  The Company loses its status as “DTC Eligible.”

 

(viii) The Company shall become late or delinquent in its filing requirements
for quarterly and annual reports as a fully-reporting issuer registered with the
Securities & Exchange Commission.

 

(ix)    The Company shall fail to reserve and keep available out of its
authorized Common Stock a number of shares equal to at least 4 (four) times the
full number of shares of Common Stock issuable upon conversion of all
outstanding amounts under this Note.

 

(b)       Upon the occurrence of any Event of Default that has not been cured
within five calendar days, the Outstanding Balance shall immediately increase to
125% of the Outstanding Balance immediately prior to the occurrence of the Event
of Default (the “Default Effect”) and a daily penalty of $1,000 (one thousand)
will accrue until the default is remedied. The Default Effect shall
automatically apply upon the occurrence of an Event of Default without the need
for any party to give any notice or take any other action.

 

3.       CONVERSION OF NOTE. If an Event of Default has occurred and is not
cured within five calendar days following the Event of Default (a “Cure
Faliure”), the Holder shall have the right, but not the obligation, to convert
the Outstanding Balance into shares of the Company’s Common Stock, on the terms
and conditions set forth in this Section 3.

 

(a)       Conversion Right. Subject to the provisions of Section 3(c), at any
time or times on or after the Cure Failure, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 3(b), at the Conversion Price (as defined below). The number of
shares of Common Stock issuable upon conversion of any Conversion Amount
pursuant to this Section 3(a) shall be equal to the quotient of dividing the
Conversion Amount by the Conversion Price. The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all transfer agent fees, legal fees, costs
and any other fees or costs that may be incurred or charged in connection with
the issuance of shares of the Company’s Common Stock to the Holder arising out
of or relating to the conversion of this Note.

 

(i)      “Conversion Amount” means the portion of the Original Principal Amount
and Interest to be converted, plus any penalties, redeemed or otherwise with
respect to which this determination is being made.

 

(ii)     “Conversion Price” shall equal 65% of the average of the three daily
lowest trades occurring during the fifteen (15) consecutive Trading Days
immediately preceding the applicable Conversion Date on which the Holder elects
to convert all or part of this Note, subject to adjustment as provided in this
Note.

 



 3 

 

 

(b)       Mechanics of Conversion.

 

(i)      Optional Conversion. To convert any Conversion Amount into shares of
Common Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
email, facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m.,
New York, NY Time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit A (the “Conversion Notice”) to the Company.
On or before the third Business Day following the date of receipt of a
Conversion Notice (the “Share Delivery Date”), the Company shall (A) if legends
are not required to be placed on certificates of Common Stock pursuant to the
then existing provisions of Rule 144 of the Securities Act of 1933 (“Rule 144”)
and provided that the Transfer Agent is participating in the Depository Trust
Company’s (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.

 

(ii)    Company’s Failure to Timely Convert. If within five (5) Trading Days
after the Company’s receipt of the facsimile or email copy of a Conversion
Notice the Company shall fail to issue and deliver to Holder via “DWAC/FAST”
electronic transfer the number of shares of Common Stock to which the Holder is
entitled upon such holder’s conversion of any Conversion Amount (a “Conversion
Failure”), the Original Principal Amount of the Note shall increase by $2,000
per day until the Company issues and delivers a certificate to the Holder or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon such holder’s conversion of any
Conversion Amount (under Holder’s and Company’s expectation that any damages
will tack back to the Issuance Date). Company will not be subject to any
penalties once its transfer agent processes the shares to the DWAC system. If
the Company fails to deliver shares in accordance with the timeframe stated in
this Section, resulting in a Conversion Failure, the Holder, at any time prior
to selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Outstanding Balance with the
rescinded conversion shares returned to the Company (under Holder’s and
Company’s expectations that any returned conversion amounts will tack back to
the original date of the Note).

 

(iii)   DWAC/FAST Eligibility. If the Company fails for any reason to deliver to
the Holder the Shares by DWAC/FAST electronic transfer (such as by delivering a
physical stock certificate), or if there is a Conversion Failure as defined in
Section 3(b)(ii), and if the Holder incurs a Market Price Loss, then at any time
subsequent to incurring the loss the Holder may provide the Company written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Company must make the Holder whole by either of the following
options at Holder’s election:

 

Market Price Loss = [(High trade price for the period between the day of
conversion and the day the shares clear in the Holder’s brokerage account) x
(Number of shares receivable from the conversion)] – [(Net Sales price realized
by Holder) x (Number of shares receivable from the conversion)].

 

Option A – Pay Market Price Loss in Cash. The Company must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Company.

 



 4 

 

 

Option B – Add Market Price Loss to Outstanding Balance. The Company must pay
the Market Price Loss by adding the Market Price Loss to the Outstanding Balance
(under Holder’s and the Company’s expectation that any Market Price Loss amounts
will tack back to the Issuance Date).

 

In the case that conversion shares are not deliverable by DWAC/FAST electronic
transfer an additional 10% discount to the Conversion Price will apply.

 

(iv)   DTC Eligibility & Sub-Penny. If the Company fails to maintain its status
as “DTC Eligible” for any reason, or, if the effective Conversion Price as
calculated in Section 3(a)(ii) is less than $0.01 at any time (regardless of
whether or not a Conversion Notice has been submitted to the Company), the
Principal Amount of the Note shall increase by ten thousand dollars ($10,000)
(under Holder’s and Company’s expectation that any Principal Amount increase
will tack back to the Issuance Date). In addition, the Conversion Price shall be
permanently redefined to equal 50% of the average of the three daily lowest
trades occurring during the fifteen (15) consecutive Trading Days immediately
preceding the applicable Conversion Date on which the Holder elects to convert
all or part of this Note, subject to adjustment as provided in this Note.

 

(v)    Par Value True-Up. In the event that the Conversion Price is less than
Par Value on the Conversion Date, the Holder may elect to submit a Conversion
Notice (attached hereto as Exhibit A) with a conversion price equal to the
Company’s Par Value. In addition, upon written notice from the Holder in the
form attached hereto as Exhibit B (the “True-Up Notice”), the Holder may require
the Company, at the Holder’s election, to either (A) issue and deliver to the
Holder a number of shares of Common Stock as equals (X) the Conversion Amount
divided by 60% of the lowest trade occurring during the twenty five (25)
consecutive Trading Days immediately preceding the applicable Conversion Date,
less (Y) the Conversion Amount divided by the Par Value (Any additional shares
of Common Stock issuable pursuant to this Section 3(b)(v) shall be referred to
herein as “True-Up Shares”), or (B) add to the Outstanding Balance a dollar
amount equal to the number of True-Up Shares (as calculated above) multiplied by
the high trade price on the Conversion Date (Any dollar amount added to the
Outstanding Balance pursuant to this Section 3(b)(v) shall be referred to herein
as the “True-Up Balance”) (under Holder’s and the Company’s expectation that any
True-Up Balance amounts will tack back to the Issuance Date).

 

(vi)   Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal and Interest converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

 



 5 

 

 

(c)       Limitations on Conversions or Trading.

 

(i)     Beneficial Ownership. The Company shall not effect any conversions of
this Note and the Holder shall not have the right to convert any portion of this
Note or receive shares of Common Stock as payment of interest hereunder to the
extent that after giving effect to such conversion or receipt of such interest
payment, the Holder, together with any affiliate thereof, would beneficially own
(as determined in accordance with Section 13(d) of the Exchange Act and the
rules promulgated thereunder) in excess of 4.99% of the number of shares of
Common Stock outstanding immediately after giving effect to such conversion or
receipt of shares as payment of interest. Since the Holder will not be obligated
to report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note. In the event that the Market Capitalization of the
Company falls below $2,500,000, the term “4.99%” above shall be permanently
replaced with “9.99%”. “Market Capitalization” shall be defined as the product
of (a) the closing price of the Common Stock of the Common stock multiplied by
(b) the number of shares of Common Stock outstanding as reported on the
Company’s most recently filed Form 10-K or Form 10-Q. The provisions of this
Section may be waived by Holder upon not less than 65 days prior written
notification to the Company.

 

(ii)     Capitalization. So long as this as this Note is outstanding, upon
written request of the Holder, the Company shall furnish to the Holder the
then-current number of common shares issued and outstanding, the then-current
number of common shares authorized, and the then-current number of shares
reserved for third parties.

 

(d)       Other Provisions.

 

(i)     Share Reservation. The Company shall at all times reserve and keep
available out of its authorized Common Stock a number of shares equal to at
least 4 (four) times the full number of shares of Common Stock issuable upon
conversion of all outstanding amounts under this Note; and within 3 (three)
Business Days following the receipt by the Company of a Holder’s notice that
such minimum number of shares of Common Stock is not so reserved, the Company
shall promptly reserve a sufficient number of shares of Common Stock to comply
with such requirement. The Company will at all times reserve at least 40,000,000
shares of Common Stock for conversion.

 

(ii)     Repayment. During the first 180 days this Note is in effect, upon 10
business days’ notice to Holder (“Notice Period”), the Company may redeem this
Note by paying to the Holder an amount as follows (“Redemption Amount”): (i) if
the redemption is within the first 90 days this Note is in effect, then for an
amount equal to 100% of the Outstanding Balance of this Note along with any
interest that has accrued during that period, (ii) if the redemption is on or
between the 91st and 120th day this Note is in effect, then for an amount equal
to 105% of the Outstanding Balance of this Note along with any accrued interest,
(iii) if the redemption is on or between the 121st and 150th day this Note is in
effect, then for an amount equal to 115% of the Outstanding Balance of this Note
along with any accrued interest., (iv) if the redemption is on or between the
151st and 180th day this Note is in effect, then for an amount equal to 120% of
the Outstanding Balance of this Note along with any accrued interest. This Note
may not be redeemed after 180 days without written consent of the Holder. The
redemption must be closed and paid for within 3 business days following the
Notice Period or the redemption will be invalid and the Company may not redeem
this Note. The Holder may convert this Note pursuant to the terms hereof at all
times, including during the Notice Period, until the Redemption Amount has been
received in full.

 



 6 

 

 

(iii)   All calculations under this Section 3 shall be rounded up to the nearest
$0.00001 or whole share.

 

(iv)   Nothing herein shall limit a Holder’s right to pursue actual damages or
declare an Event of Default pursuant to Section 2 herein for the Company’s
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and such Holder shall have the
right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

4.       REISSUANCE OF THIS NOTE.

 

(a)       Assignability. The Company may not assign this Note. This Note will be
binding upon the Company and its successors and will inure to the benefit of the
Holder and its successors and assigns and may be assigned by the Holder to
anyone of its choosing without Company’s approval.

 

(b)       Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

5.       NOTICES. Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) (iii) upon receipt, when sent by email; or (iv) one (1) Trading
Day after deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be those set forth in the
communications and documents that each party has provided the other immediately
preceding the issuance of this Note or at such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party three (3) Business Days
prior to the effectiveness of such change. Written confirmation of receipt (i)
given by the recipient of such notice, consent, waiver or other communication,
(ii) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (iii) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

The addresses for such communications shall be:

 

If to the Company, to:

  

ProGreen US, Inc.

6443, Inkster Road. Ste 170-D

Nloomfield Township, MI 48301

Email: Jan@ProGreenUS.com

 

If to the Holder:

 

Lucas Hoppel

Phone: 858-232-5110

Email: Luke@LukeHoppel.com

 



 7 

 

 

6.       APPLICABLE LAW AND VENUE. This Note shall be governed by and construed
in accordance with the laws of the State of Nevada, without giving effect to
conflicts of laws thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the city of
New York, in the State of New York. Both parties and the individuals signing
this Agreement agree to submit to the jurisdiction of such courts.

 

7.       WAIVER. Any waiver by the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 

8.       LIQUIDATED DAMAGES. Holder and Company agree that in the event Company
fails to comply with any of the terms or provisions of this Note, Holder’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Holder and Company agree that any fees, balance adjustments,
default interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Holder’s and Company’s expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144).

 

[Signature Page Follows]

 



 8 

 



 

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 

  COMPANY:         ProGreen US, Inc.         By: /s/ Jan Telander   Name: Jan
Telander   Title: Chief Executive Officer

 



  HOLDER:         Lucas Hoppel       By: /s/ Lucas Hoppel



 

 

[Signature Page to Convertible Note No. PGUS-2]

 



 9 

 



 

EXHIBIT A

 

CONVERSION NOTICE

 

[Company Contact, Position]

[Company Name]

[Company Address]

[Contact Email Address}

 

The undersigned hereby elects to convert a portion of the $________ Convertible
Note _______ issued to Lucas Hoppel on ____________ into Shares of Common Stock
of ____________ according to the conditions set forth in such Note as of the
date written below.

 

By accepting this notice of conversion, you are acknowledging that the number of
shares to be delivered represents less than 10% (ten percent) of the common
stock outstanding.  If the number of shares to be delivered represents more than
9.99% of the common stock outstanding, this conversion notice shall immediately
automatically extinguish and debenture Holder must be immediately notified.

 

Date of Conversion:  _____________________

 

Conversion Amount:   ____________________

 

Conversion Price:   ______________________

 

Shares to be Delivered:  ___________________

 

Shares delivered in name of:

 

Lucas Hoppel

 

Signature:

 



 

 



 

EXHIBIT B

 

TRUE-UP NOTICE

 

[Company Contact, Position]

[Company Name]  

[Company Address]  

[Contact Email Address}

 

The undersigned hereby gives notice to [Company Name], a ______ corporation (the
“Company”), pursuant to that certain Note dated _______ ___, 20__ by and between
the Company and the Holder (the “Note”), that the Holder elects to:

 

  ___ Receive fully paid and non-assessable True-Up Shares pursuant to Section
3(b)(v) of the Note (such Additional Origination Shares shall be calculated as
set forth below), or

 

  ___ Add to the Outstanding Balance a dollar amount equal to the True-Up Amount
(such True-Up Amount shall be calculated as set forth below).

 

The number of True-Up Shares Holder is entitled to receive is calculated as
follows:

 

Conversion Amount ($___) / ___% of the lowest trade occurring during the
_________ (__) consecutive Trading Days immediately preceding the applicable
Conversion Date ($_.__) - Conversion Amount ($___) divided by the Par Value
($_.__) =

 

____________ True-Up Shares

 

The amount of True-Up Balance to be added to the Outstanding Balance is
calculated as follows:

 

Number of True-Up Shares (_____) * high trade price on the Conversion Date
($_.__) =

 

____________ True-Up Balance

 

Shares delivered in name of:

 

Lucas Hoppel

 

Signature:

 

 



 

 